Citation Nr: 1236687	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-14 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from January 2003 to January 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2009, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this issue in October 2011 for the RO/AMC to obtain service treatment records from the Veteran's January 2003 to January 2004 period of active service and to obtain an expert opinion as to whether there was a nexus between his left ear hearing loss disability and his active service.  Unfortunately, another remand is required as the efforts to obtain his service treatment records were insufficient to meet VA's duty to assist the Veteran in obtaining evidence to substantiate his claim and the opinion is inadequate.  

An October 24, 2011 communication via e-mail shows that the AMC requested the Veteran's service treatment records for the period of interest from VA's Records Management Center (RMC).  A response from the following day indicates that the records were not located at the RMC.  There are also a series of requests and responses for via the Personnel Information Exchange System (PIES) with regard to whether his service treatment records were at the National Personnel Records Center (NPRC).  Those are specified in the following paragraph.  

First, there is a request with a claim date of October 12, 2011, printed in January 2012.  The request states "service treatment records not located RMC, furnish complete medical/dental records if on file at your location." (original all in upper case).  There is no response to this request.  Next, is a request and response printed March 17, 2012.  This indicates a claim date of December 19, 2003 and an overall completion date of August 20, 2004.  The response stated that there were no records at code 13 for the Veteran and if another request was made it should be addressed to code 11.  Next, is a request and response printed March 17, 2012 with a claim date of May 31, 2000.  That request was for records from the 1977 to 1980 period of service and the response indicates that the records were mailed.  Next, is a request and response printed March 19, 2012 with a claim date of July 29, 2003.  That request was for records from both periods of service, has a completion date of October 5, 2004, and has the same information in the response as the request and response with the completion date of August 20, 2004.  Also associated with the claims file is a request and response printed in November 2004, with an overall completion date that same month.  This request is under Code 11 and is a request for records of asbestos exposure.  The response was that DPRIS was negative for images for this Veteran.  

Statute requires that whenever VA attempts to obtain records from a Federal department or agency with regard to compensation claims, "the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002).  VA regulation states that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency" and that "VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  38 C.F.R. § 3.159(c)(2) (2011).  

From the PIES request with the claim date of October 12, 2011 and the PIES request and responses with earlier claims dates and earlier completion dates, it appears to the Board that further efforts are required to meet VA's duty to assist.  VA has already indicated that although the RMC has replied that it does not have the relevant records, there is a reasonable possibility that the NPRC may have them.  This is clear from the request with a claim date of October 12, 2011.  There is no PIES response with a completion date later than October 12, 2011.  Hence, it does not appear that VA ever received a response indicating that a search for the records after October 2004 (the latest coverall completion date on any of the PIES responses) yielded no records.  Given that the Veteran was separated from active service in January 2004 and the latest search was in October 2004, there is the question of whether the time required to transfer the records after his last period of active duty could have delayed receipt of the records until after October 2004.  

Furthermore, the PIES responses with completion dates in August and October 2004 indicated that a request should be made at Code 11.  There is no evidence that this was accomplished with regard to the most recent request.  On remand, VA must continue its efforts to obtain the Veteran's service treatment records from the January 2003 to January 2004 period of active service from the NPRC.  

Now the Board turns to the necessity for an adequate expert opinion.  The opinions provided in June 2010 and November 2011 are not adequate.  In November 2011, an audiologist who conducted a June 2010 examination of the Veteran provided an addendum opinion, as directed by the Board in its October 2011 Remand.  In pertinent part, she stated as follows:  

The Veteran's hearing in the left ear was within normal limits on 9-13-98, which indicates that the hearing loss in that ear did not begin during his first active duty time period.  Without review of audiograms during his 1-30-03 to 1-11-04 active duty period, this examiner cannot state whether the left ear hearing loss began or was further aggravated during that time period.  Once audiograms from the 1-30-03 to 1-11-04 are found, they should be sent to this examiner for review.  

The earlier opinion contains the same conclusion with regard to the left ear and is supported by a rationale focused solely on the presence or absence of documentation of left ear hearing loss in service examination reports.  

The rationale in those opinions is limited to whether or not his hearing loss disability of the left ear was documented during service.  The question that the Board requires answered is whether his left ear hearing loss disability was caused by events, injuries, or disease that occurred in service.  Even if the service treatment records from the 2003 - 2004 period are found, an opinion that relies solely on normal hearing during service is not adequate.  A relevant explanation of what is required was explained U.S. Court of Appeals for Veterans Claims (Veterans Court), as follows:   

To establish service connection, appellant was not obliged to show that hearing loss was present during active military service.  Appellant may establish the required nexus between his current condition and his term of military service if he can show that his disability "result[ed] from personal injury suffered ... in line of duty." 38 U.S.C. § 1110 (formerly § 310). Cf. 38 C.F.R. § 3.303(d) (1991) (service connection may be granted for any disease diagnosed after separation when all the evidence establishes that the disease was incurred in service).  If evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.  

Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

What is required is an opinion that addresses whether his left ear hearing loss was caused by an event, injury, or disease during service, notwithstanding that he had normal hearing during any period of time of his active service.  The Veteran has reported that he was exposed to loud noise in the military during both the 1977 to 1980 period of service and the 2003 to 2004 period of service.  During a December 2005 audiology examination, the Veteran reported that he was exposed to noise from artillery in his first active duty tour and to noise from aircraft and heavy equipment in his second active duty tour.  During the hearing before the undersigned, the Veteran testified that he had been exposed to noise from gunfire and grenades on the firing line during his first period of service and exposed to loud noise from jet aircraft during his second period of active service.  

Associated with the claims file are incomplete records of treatment during the Veteran's 2003 to 2004 period of service.  These include documentation that he suffered facial injuries in a May 2003 motor vehicle accident while on active duty.  In a February 2007 examination report, an examiner stated that he could not say with 100 percent confidence that the Veteran's hearing loss was unrelated to the injuries from that accident.  He also stated that the examination results did not rule in his hearing loss as a probable result of the accident.  Whether his left ear hearing loss is a probable result of the injuries is not the question.  The evidentiary standard in VA benefits law is an equipoise (as likely as not) standard; i.e., if the evidence is evenly balanced as to a question, the question is resolved favorably to the claimant.  The examiner must address this potential cause of his left hearing loss disability on remand.  

Because the Board finds that none of the expert opinions of record adequately address whether his current left ear hearing loss disability was caused by events, injuries, or disease during active service, remand is necessary to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Make requests to the NPRC for the Veteran's service treatment records for his January 2003 to January 2004 period of active service.  The requests must be both with access code 13 and access code 11.  Obtain responses to those requests (i.e. completion dates later than the date of request).  Associate any records obtained with the claims file.  If the records are not obtained, follow up on all leads provided and associate all documentation of such requests and responses with the claims file.  If the records are not obtained, send a letter to the Veteran with notice consistent with that required by 38 C.F.R. § 3.159(e) (2011).  

2.  Then, after completing the above development, submit the claims file to the examiner who provided the opinion in November 2011 and conducted the examination in June 2010.  If that examiner is not available, submit the claims file to another qualified examiner.  The claims file must be reviewed by the examiner and the examiner must indicate in her or his report whether the claims file was reviewed.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss disability was caused by either of his periods of active service.  A complete rationale is required for any conclusion reached.  Regardless of whether audiograms from his second period of service are obtained, the examiner must explain her or his conclusions with regard to whether events, injuries or diseases during the Veteran's service caused his left ear hearing loss, not merely whether the hearing loss was documented during a period of service.  The examiner must address both whether it is at least as likely as not that the Veteran's left ear hearing loss was caused by noise exposure during either period of active service and/or caused by the motor vehicle accident during his second period of active service.  Records of that accident are located in an envelope in the claims file.  It is noted that the Veteran has reported exposure to loud noise from gunfire during both periods of service and exposure to noise from jet aircraft and heavy equipment during his second period of service.  

3.  After the above development is completed the RO/AMC must review the examination report.  If the examination report is not in compliance with the Board's directive, the report must be promptly returned to the examiner or to another examiner with appropriate instructions.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


